PER CURIAM.
On May 18, 1983, this court held that SDCL 5-11-6 did not conflict with 31 U.S.C. § 1601 and reversed the judgment of the Circuit Court of the Eighth Judicial Circuit. Lead-Deadwood School District No. 40-1 v. Lawrence County, 334 N.W.2d 24 (S.D.1983). On January 9, 1985, the United States Supreme Court reversed this court’s judgment and, on February 12, 1985, remanded the case for proceedings consistent with its decision. Lawrence County v. Lead-Deadwood School District No. 40-1, 469 U.S. -, 105 S.Ct. 695, 83 L.Ed.2d 635 (1985).
Accordingly, the judgment issued by this court on May 18, 1983, is vacated and the judgment of the Circuit Court of the Eighth Judicial Circuit is affirmed.
DUNN, Retired Justice, participating.